United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                      UNITED STATES COURT OF APPEALS
                                                                    March 9, 2007
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk


                               No. 05-60616



     UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                       v.

     MARK MONROE GEESLIN, also known as Mark Sharp Geeslin,
     also known as Arvin Sharp Geeslin,

                                              Defendant-Appellant.



         Appeal from the United States District Court for the
                   Southern District of Mississippi
                              1:04cr110LG



Before REAVLEY, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     In May of 2001, Mark Monroe Geeslin used another man’s last

name, driver’s license, social security number and date of birth to

amass $112,660.94 of debt under various aliases.         On March 1, 2005,

Geeslin pled guilty to one count of identity theft in violation of

18 U.S.C. §§ 1028(a)(7) and (b)(1)(D).             Specifically, he used

another    person’s    identity   to   open   accounts   with   a   wireless

     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
telephone company, a cable television company, a power company, a

medical center, and two doctors’ offices. In calculating Geeslin’s

sentence,      the     district       judge    applied        a    two-level       enhancement

pursuant to § 2B1.1(b)(10)(C)(i) on the grounds that the offense

involved      “the     unauthorized        .   .   .   use        of    another’s       means   of

identification unlawfully to produce or obtain any other means of

identification.” The court found that when Geeslin used the stolen

social      security        number    to   open    lines          of    credit     at    various

businesses, the account numbers generated in the process became

“means of identification” as contemplated by § 2B1.1(b)(10)(C)(i).

Geeslin objected to this enhancement and argued that he used the

documentation          to    obtain     services—medical               services,     telephone

services,       cable       services,      etc.—not      to       produce     new    forms      of

identification.             The court overruled the objection and, after

tabulating all relevant sentencing factors, calculated a range of

33–41 months.        The judge then sentenced Geeslin at the top of that

range.

       On appeal, Geeslin raises only a single issue.                               He asserts

that       services,    such    as     medical,        cable,          telephone    and    power

services, are not “means of identification” as that term is used in

§ 2B1.1(b)(10)(C)(i). Unfortunately for Geeslin, the definition of

“means of identification” says otherwise.1                         18 U.S.C. § 1028(d)(7)


       1
      The application notes to § 2B1.1(b)(10)(C)(i) instruct us to
give “means of identification” the meaning given to it in 18 U.S.C.
§ 1028(d)(7).

                                               2
defines “means of identification” as “any name or number that may

be used alone or in conjunction with any other information, to

identify a specific individual.”        Surely this includes a personal

telephone number, which is among the many things that Geeslin

fraudulently acquired.      Indeed, § 1028(d)(7) specifically includes

“telecommunication identifying information or access device” as a

“means of identification.”2

     We do agree with Geeslin that a telephone number is not the

first thing that comes to mind when one uses the term “means of

identification.”     In fact, we have found no cases from any other

circuit    that      have    considered     the     application        of   §

2B1.1(b)(10)(C)(i) to a phone number or utility bill like those at

issue here. In the typical § 2B1.1(b)(10)(C)(i) case, a court will

impose    the     enhancement   because    a      defendant     used    false

identification to secure a bank loan.             E.g., United States v.

Radziszewski, 474 F.3d 480 (7th Cir. 2007).             This scenario is

expressly included in the Application Notes as an example of

conduct to which subsection (b)(10)(C)(i) applies.            See U.S.S.G. §

2B1.1., cmt. n.9(C)(ii)(I). In such a case, “the account number of

the bank loan is the other means of identification that has been


     2
      When we pursue this definition even further, we find that 18
U.S.C. § 1029(e), which is specifically cross-referenced in §
1028(d)(7)(D), defines an “access device” to include a “mobile
identification number, personal identification number, or other
telecommunications service, equipment, or instrument identifier .
. . .” We believe this includes a functional cell phone and phone
number.

                                    3
obtained unlawfully.”        Id.     This example assuages any lingering

concerns we may have about classifying a phone number as a “means

of   identification.”        If    the   account    number      on    a    bank   loan

explicitly qualifies, then so does a phone a number.                      We might be

more reluctant to reach the same conclusion about the account

number on   a   cable   or   power       bill   alone,3   but    we   are     readily

persuaded that use of false identification in the acquisition of a

phone and phone number is deserving of a sentencing enhancement

pursuant to § 2B1.1(b)(10)(C)(i).

      The defendant’s sentence is AFFIRMED.




      3
      We also agree with the district court’s observation that, had
Geeslin used the identification only to get medical services, this
would be a very different case, and probably not deserving of an
enhancement. However, we find the phone number dispositive, and we
may affirm on any basis fairly supported by the record. Berry v.
Brady, 192 F.3d 504, 507 (5th Cir. 1999).

                                         4